Citation Nr: 1140347	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  07-25 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a lumbar spine disorder. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel







INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York that denied entitlement to service connection for a lumbar spine disability. 

In June 2011, the Board obtained a medical expert opinion through the Veterans Health Administration (VHA) for the purpose of determining the nature and etiology of his claimed lumbar spine disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand of the Veteran's claim is necessary prior to final adjudication. 

Following the June 2011 VHA opinion, the Veteran submitted a July 2011 argument regarding his claim to service connection for a lumbar spine disability.  On his July 2011 Medical Opinion Response Form associated with his statement, the Veteran indicated that he had submitted his argument and did not to waive RO consideration of this evidence and requested that his case be remanded to the RO for consideration of this evidence in the first instance.  As such, remand is necessary.  38 C.F.R. § 19.31 (2010). 

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the issue on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted to the appellant's satisfaction, the RO should furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate opportunity for response thereto. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


